6:19-cv-01567-JD       Date Filed 04/12/21     Entry Number 137-1   Page 1 of 37




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                       Plaintiffs,

                     -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;                              Case No. 6:19-cv-1567-JD

ADMINISTRATION FOR CHILDREN AND                           DECLARATION OF
FAMILIES;                                            PETER T. BARBUR IN SUPPORT
                                                      OF PLAINTIFFS’ MOTION TO
LYNN JOHNSON, in her official capacity as              COMPEL PRODUCTION OF
Assistant Secretary of the ADMINISTRATION             AMENDED PRIVILEGE LOGS
FOR CHILDREN AND FAMILIES;                            FROM DEFENDANTS HENRY
                                                      MCMASTER AND MICHAEL
SCOTT LEKAN, in his official capacity as                        LEACH
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH
CAROLINA; and

MICHAEL LEACH, in his official capacity as
State Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                     Defendants.
 6:19-cv-01567-JD         Date Filed 04/12/21       Entry Number 137-1     Page 2 of 37




                      DECLARATION OF PETER T. BARBUR

               I, PETER T. BARBUR, declare as follows:

               I am a Partner of the law firm Cravath, Swaine & Moore LLP and am

admitted pro hac vice as counsel to Plaintiffs Eden Rogers and Brandy Welch in the

above-captioned action.

               I submit this declaration in support of Plaintiffs’ Motion to Compel

Production of Amended Privilege Logs from Defendants Henry McMaster and

Michael Leach, dated April 12, 2021.

1.     Attached hereto as Exhibit 1 is a true and correct copy of Defendant Michael

       Leach’s privilege log, served on December 18, 2020.

2.     Attached hereto as Exhibit 2 is a true and correct copy of Defendant Henry

       McMaster’s privilege log, dated January 21, 2021.

3.     Attached hereto as Exhibit 3 is a true and correct copy of a letter from Peter

       Barbur to Miles Coleman and Kenneth Woodington, et al., dated March 18,

       2021.

4.     Attached hereto as Exhibit 4 is a true and correct copy of an email from Miles

       Coleman to Katherine Janson and Kenneth Woodington, et al., dated March 23,

       2021, and a true and correct copy of a letter from Miles Coleman to Peter

       Barbur, et al., dated March 22, 2021.

5.     Attached hereto as Exhibit 5 is a true and correct copy of an email from

       Kenneth Woodington to Katherine Janson, et al., dated April 5, 2021.




                                                1
6:19-cv-01567-JD       Date Filed 04/12/21        Entry Number 137-1        Page 3 of 37




              I declare under penalty of perjury that the foregoing is true and correct.



Executed on April 12, 2021.




                                                            Peter T. Barbur




                                              2
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1   Page 4 of 37




                      Exhibit 1
                      6:19-cv-01567-JD      Date Filed 04/12/21      Entry Number 137-1        Page 5 of 37




                                   Rogers et al. v. U.S. Dept. of Health and Human Servs. et al.

                                             Civil Action No. 6:19-cv-01567-TMC

             Defendant Michael Leach (DSS)’s supplement privilege log accompanying his Objections and Responses to
                    Plaintiffs’ First Set of Requests for Production, his Objections and Supplemental Responses
                     to Plaintiffs’ First Set of Requests for Production, and the documents produced therewith



Date         Document      From             To                CC               Subject/File Name          Privilege
             type
5/29/2018    Email         Thomas           Miles Coleman,    Mardi Fair       Re: FYI- Faith-based       Attorney-Client; Work
                           Limehouse        Jay Thompson,                      proviso -                  Product; Common
                                            Tony Catone                                                   Interest / Joint Defense
             Attachment                                                        2019-05-15 Gov.            Attorney-Client; Work
                                                                               McMaster to Chm. Lewis     Product; Common
                                                                               & David.pdf                Interest / Joint Defense
03/13/2019   Email         Richele Taylor   Tony Catone                        FW: Governor McMaster      Attorney-Client; Work
                                                                                                          Product; Common
                                                                                                          Interest / Joint Defense
             Attachment                                                        McMaster SC Governors      Attorney-Client; Work
                                                                               Office 1.18.19.pdf         Product; Common
                                                                                                          Interest / Joint Defense
05/16/2019   Email         Thomas           Tony Catone       Michael          FW: Letter from Gov.       Attorney-Client; Work
                           Limehouse                          Leach            McMaster to Chm. Lewis     Product; Common
                                                                               & Davis                    Interest / Joint Defense
             Attachment                                                        2019-05-15 Gov.            Attorney-Client; Work
                                                                               McMaster to Chm. Lewis     Product; Common
                                                                               & David.pdf                Interest / Joint Defense
                      6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1     Page 6 of 37




03/12/2018   Email         Richele Taylor   Karen L.                      FW: Miracle Hill Proviso    Attorney-Client; Work
                                            Wingo, Tony                   Language                    Product; Common
                                            Catone                                                    Interest / Joint Defense
12/05/2018   E-mail        Richele Taylor   Tony Catone                   FW: statistics Miracle Hill Attorney-Client; Work
                                                                                                      Product; Common
                                                                                                      Interest / Joint Defense
12/17/2018   E-mail        Richele Taylor   Tony Catone                   FW: statistics Miracle Hill Attorney-Client; Work
                                                                                                      Product; Common
                                                                                                      Interest / Joint Defense
05/01/2019   Email         Thomas           Jay T.         Mardi Fair     RE: Foster Care Waiver      Attorney-Client; Work
                           Limehouse        Thompson,                     Letter (SC)                 Product; Common
                                            Miles E.                                                  Interest / Joint Defense
                                            Coleman,
                                            BCook, Tony
                                            Catone, Ken
                                            Woodington
             Attachments                                                  2019.05.01 Lewis Davis      Attorney-Client; Work
                                                                          Ltr to SC Offlcials.pdf;    Product; Common
                                                                          2019.05.01 Lewis Davis      Interest / Joint Defense
                                                                          Ltr to Miracle Hill.pdf
07/02/2018   Email         Richele Taylor   Tony Catone                   Fwd: Faith Leaders and      Attorney-Client; Work
                                                                          Organizations Oppose        Product; Common
                                                                          Provision Allowing          Interest / Joint Defense
                                                                          Discrimination in Foster
                                                                          Care
             Attachment                                                   2018-06-29 Faith Leaders
                                                                          and Organizations Oppose
                                                                          Provision Allowing
                                                                          Discrimination in Foster
                                                                          Care.pdf
                     6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1      Page 7 of 37




02/21/2018   Email        Richele Taylor   Susan Alford   Karen L.       Letter to Miracle Hill       Attorney-Client; Work
                                                          Wingo, Tony                                 Product; Common
                                                          Catone                                      Interest / Joint Defense
             Attachment                                                  Letter to Miracle Hill.pdf   Attorney-Client; Work
                                                                                                      Product; Common
                                                                                                      Interest / Joint Defense
03/12/2018   Email        Richele Taylor   Tony Catone                   Meeting - phone or in        Attorney-Client; Work
                                                                         person                       Product; Common
                                                                                                      Interest / Joint Defense
04/29/2019   Email        Thomas           Tony Catone    Mardi Fair     ACLU inquiry                 Attorney-Client; Work
                          Limehouse                                                                   Product; Common
                                                                                                      Interest / Joint Defense
04/26/2019   Email        Thomas           Tony Catone    Mardi Fair     ACLU inquiry                 Attorney-Client; Work
                          Limehouse                                                                   Product; Common
                                                                                                      Interest / Joint Defense
04/26/2019   Email        Thomas           Tony Catone    Mardi Fair     ACLU inquiry                 Attorney-Client; Work
                          Limehouse                                                                   Product; Common
                                                                                                      Interest / Joint Defense
04/29/209    Email        Thomas           Tony Catone    Mardi Fair     ACLU inquiry                 Attorney-Client; Work
                          Limehouse                                                                   Product; Common
                                                                                                      Interest / Joint Defense
05/11/2020   Email        Thomas           Tony Catone                   Order Eden Rogers Case       Attorney-Client; Work
                          Limehouse                                                                   Product; Common
                                                                                                      Interest / Joint Defense
05/08/2019   Email        Thomas           Miles E.       Mardi Fair     RE: Foster Care Waiver       Attorney-Client; Work
                          Limehouse        Coleman, Jay                  Letter (SC)                  Product; Common
                                           T. Thompson,                                               Interest / Joint Defense
                                           Tony Catone,
                                           B. Cook, Ken
                                           Woodington
                      6:19-cv-01567-JD   Date Filed 04/12/21    Entry Number 137-1      Page 8 of 37




05/16/2019   Email         Thomas        Miles E.         Mardi Fair      RE: Foster Care Waiver      Attorney-Client; Work
                           Limehouse     Coleman, Jay                     Letter (SC)                 Product; Common
                                         T. Thompson,                                                 Interest / Joint Defense
                                         BCook, Tony
                                         Catone, Ken
                                         Woodington
             Attachment                                                   2019-05-15 Gov.             Attorney-Client; Work
                                                                          McMaster to Chm. Lewis      Product; Common
                                                                          & David.pdf                 Interest / Joint Defense
08/12/2019   Email         Thomas        Miles E.         BCook, Jay T. Update re: Rogers and         Attorney-Client; Work
                           Limehouse     Coleman,         Thompson,     Maddonna lawsuits             Product; Common
                                         Mardi Fair       Ethan Bercot,                               Interest / Joint Defense
                                                          Tony Catone,
                                                          Ken
                                                          Woodington
             Attachments                                                  2019.8.9—Rogers v. HHS      Attorney-Client; Work
                                                                          et al.—Gov. McMaster’s      Product; Common
                                                                          Reply in Supp. of Mot. to   Interest / Joint Defense
                                                                          Stay.docx
                                                                          July 23 email w S.
                                                                          Dunn.pdf
                                                                          June 27 email w Susan
                                                                          Dunn.pdf
04/25/2018   Email         Thomas        Tony Catone      Richele         Executive Order Issue       Attorney-Client; Work
                           Limehouse                      Taylor                                      Product; Common
                                                                                                      Interest / Joint Defense
05/29/2018   Email         Thomas        Becky Laffitte   Monty Todd,     June 1 hearing Michelle H   Attorney-Client; Work
                           Limehouse                      Michael         May 29                      Product; Common
                                                          Montgomery,                                 Interest / Joint Defense
                                                          Robin Owens,
                                                          Tony Catone,
                                                          Susan Alford,
                     6:19-cv-01567-JD   Date Filed 04/12/21    Entry Number 137-1   Page 9 of 37




                                                         Amanda
                                                         Whittle,
                                                         HollyPisarik,
                                                         Taron B.
                                                         Davis, Butch
                                                         Bowers, Jay
                                                         Wolfe
05/30/2018   Email      Thomas          Becky Laffitte   Monty Todd, June 1 hearing Michelle H   Attorney-Client; Work
                        Limehouse                        Michael        May 30                   Product; Common
                                                         Montgomery,                             Interest / Joint Defense
                                                         Robin Owens,
                                                         Tony Catone,
                                                         Susan Alford,
                                                         Amanda
                                                         Whittle, Holly
                                                         Pisarik, Taron
                                                         B. Davis,
                                                         Butch
                                                         Bowers, Jay
                                                         Wolfe,
                                                         Shelley
                                                         Stafford,
                                                         Robin Owens
05/25/2018   Email      Thomas          Becky Laffitte   Monty Todd, June 1 hearing Michelle H   Attorney-Client; Work
                        Limehouse                        Michael                                 Product; Common
                                                         Montgomery,                             Interest / Joint Defense
                                                         Robin Owens,
                                                         Tony Catone,
                                                         Susan Alford,
                                                         Amanda
                                                         Whittle, Holly
                                                         Pisarik, Tron
                     6:19-cv-01567-JD     Date Filed 04/12/21    Entry Number 137-1       Page 10 of 37




                                                            B. Davis,
                                                            Butch Bowers
05/31/2018   Email       Thomas           Becky Laffitte,   Monty Todd, June 1 hearing Judge             Attorney-Client; Work
                         Limehouse        Butch Bowers      Michael        Gergel May 31                 Product; Common
                                                            Montgomery,                                  Interest / Joint Defense
                                                            Tony Catone,
                                                            Amanda
                                                            Whittle, Holly
                                                            Pisarik
03/12/2018   Email       Richele Taylor   Tony Catone                      Meeting - phone or in         Attorney-Client; Work
                                                                           person                        Product; Common
                                                                                                         Interest / Joint Defense
05/09/2018   Email       Richele Taylor   Tony Catone       Karen L.       MH                            Attorney-Client; Work
                                                            Wingo                                        Product; Common
                                                                                                         Interest / Joint Defense
03/27/2018   Email       Richele Taylor   Tony Catone,                     Michelle H. - Executive       Attorney-Client; Work
                                          Thomas                           Order No. 2018-12             Product; Common
                                          Limehouse                                                      Interest / Joint Defense
03/28/2018   Email       Richele Taylor   Tony Catone,                     Michelle H. - Executive       Attorney-Client; Work
                                          Thomas                           Order No. 2018-12             Product; Common
                                          Limehouse                                                      Interest / Joint Defense
12/11/2018   Email       Richele Taylor   Tony Catone                      RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                         Product; Common
                                                                                                         Interest / Joint Defense
12/07/2018   Email       Richele Taylor   Tony Catone                      RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                         Product; Common
                                                                                                         Interest / Joint Defense
12/11/2018   Email       Richele Taylor   Tony Catone                      RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                         Product; Common
                                                                                                         Interest / Joint Defense
                      6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1     Page 11 of 37




12/20/2018   Email         Richele Taylor   Tony Catone                   RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                        Product; Common
                                                                                                        Interest / Joint Defense
12/20/2018   Email         Richele Taylor   Tony Catone                   RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                        Product; Common
                                                                                                        Interest / Joint Defense
05/30/2019   E-mail        Thomas           Tony Catone     Mardi Fair    Rogers v. USDHHS et al.       Attorney-Client; Work
                           Limehouse                                      - Filed Copy of Complaint     Product; Common
                                                                                                        Interest / Joint Defense
             Attachment                                                   2019-5-30—ECF No.1—
                                                                          PLTs” Complaint—
                                                                          Rogers v. USDHHS et
                                                                          al..pdf
5/16/2018    E-mail        Richele Taylor   Pamela Bryant                 FW: Union DSS                 Attorney-Client; Work
                                                                          Investigator                  Product; Common
                                                                                                        Interest / Joint Defense
             Attachments                                                  Documents from Means v.
                                                                          DSS
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1   Page 12 of 37




                      Exhibit 2
                     6:19-cv-01567-JD       Date Filed 04/12/21     Entry Number 137-1         Page 13 of 37




                                   Rogers et al. v. U.S. Dept. of Health and Human Servs. et al.

                                              Civil Action No. 6:19-cv-01567-TMC

                     Defendant Henry McMaster’ privilege log accompanying his Objections and Responses to
                    Plaintiffs’ First Set of Requests for Production, his Objections and Supplemental Responses
                     to Plaintiffs’ First Set of Requests for Production, and the documents produced therewith



Date        Document      From              To                CC               Subject/File Name            Privilege
            type
2/21/2018   Email         Richele Taylor    Brian Symmes                       Draft memo on the issues     Attorney-Client; Work
                                                                                                            Product
            Attachment                                                         Title IV.docx                Attorney-Client; Work
                                                                                                            Product
2/21/2018   Email         Richele Taylor    Susan Alford      Tony Catone;     Letter to Miracle Hill       Attorney-Client; Work
                                                              Karen Wingo                                   Product; Common
                                                                                                            Interest / Joint Defense
2/21/2018   Legal memo    Richele Taylor    Governor                           2-21-18 privileged           Attorney-Client; Work
                                            McMaster                           briefing.docx                Product
2/21/2018   Email         Karen Wingo       Richele Taylor    Tony Catone      Miracle Hill                 Attorney-Client; Work
                                                                               Communications               Product; Common
                                                                                                            Interest / Joint Defense
2/21/2018   Email         Richele Taylor    Brian Symmes                       Miracle Hill Letter          Attorney-Client; Work
                                                                                                            Product
            Attachment                                                         Miracle Hill Letter.doc      Attorney-Client; Work
                                                                                                            Product
2/22/2018   Email         Richele Taylor    Trey Walker                        Letter Religious             Attorney-Client; Work
                                                                               Exemption                    Product
                      6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1    Page 14 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 2 of 15


            Attachment                                                    Letter Religious            Attorney-Client; Work
                                                                          Exemption.docx              Product
2/27/2018   Email          Richele Taylor   Trey Walker                   Letter Religious            Attorney-Client; Work
                                                                          Exemption                   Product
            Attachment                                                    Letter Religious            Attorney-Client; Work
                                                                          Exemption.docx              Product
2/27/2018   Email          Richele Taylor   Thomas                        Letter Religious            Attorney-Client; Work
                                            Limehouse                     Exemption                   Product
            Attachment                                                    Letter Religious            Attorney-Client; Work
                                                                          Exemption.docx              Product

2/27/2018   Email          Thomas           Taylor Richele                Letter Religious            Attorney-Client; Work
                           Limehouse                                      Exemption- TL notes to      Product
                                                                          RT draft
            Attachment                                                    Letter Religious            Attorney-Client; Work
                                                                          Exemption- TL notes to      Product
                                                                          RT draft.docx
2/27/2018   Draft letter   Richele Taylor                                 Letter Religious            Attorney-Client; Work
                                                                          Exemption – Final.doc       Product
3/12/2018   Email          Richele Taylor   Tony Catone                   RE: meeting – phone or in   Attorney-Client; Work
                                                                          person                      Product; Common
                                                                                                      Interest / Joint Defense
3/13/2018   Email          Richele Taylor   Mark Plowden                  Executive Order – Please    Attorney-Client; Work
                                                                          forward ASAP                Product
                    6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1     Page 15 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 3 of 15


            Attachment                                                  2018-03-13 FINAL          Attorney-Client; Work
                                                                        Executive Order No.       Product
                                                                        2018-12.docx
3/13/2018   Email        Brian Symmes     Trey Walker       Richele     Re: Executive Order       Attorney-Client; Work
                                                            Taylor;     Summary                   Product
                                                            Thomas
                                                            Limehouse
3/13/2018   Email        Brian Symmes     Richele Taylor;               EO DRAFT Release          Attorney-Client; Work
                                          Thomas                                                  Product
                                          Limehouse;
                                          Trey Walker
3/13/2018   Email        Brian Symmes     Zach Pippin                   FW: EO Draft Release      Attorney-Client; Work
                                                                                                  Product
3/13/2018   Email        Brian Symmes     Richele Taylor;               RE: EO DRAFT Release      Attorney-Client; Work
                                          Thomas                                                  Product
                                          Limehouse;
                                          Trey Walker
3/13/2018   Email        Richele Taylor   Leigh Lemoine                 Constituent Letter        Attorney-Client; Work
                                                                                                  Product
3/15/2018   Email        Richele Taylor   Leigh Lemoine                 FW: Constituent Letter    Attorney-Client; Work
                                                                                                  Product
3/20/2018   Email        Richele Taylor   Leigh Lemoine                 Fwd: Constituent Letter   Attorney-Client; Work
                                                                                                  Product
4/4/2018    Email        Amy Hornsby      Thomas                        Miracle Hill              Attorney-Client; Work
                                          Limehouse;                                              Product
                                          Richele Taylor
                    6:19-cv-01567-JD      Date Filed 04/12/21   Entry Number 137-1     Page 16 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 4 of 15


4/25/2018   Email        Tony Catone      Thomas                         FW: Executive Order         Attorney-Client; Work
                                          Limehouse;                     Issue                       Product; Common
                                          Richele Taylor                                             Interest / Joint Defense
            Attachment                                                   Senator Scott faith-based   Attorney-Client; Work
                                                                         Child Placing Agency        Product; Common
                                                                         Letter.pdf                  Interest / Joint Defense
4/25/2018   Email        Richele Taylor   Trey Walker                    FW: Executive Order         Attorney-Client; Work
                                                                         Issue                       Product
            Attachment                                                   Senator Scott faith-based   Attorney-Client; Work
                                                                         Child Placing Agency        Product
                                                                         Letter.pdf
4/25/2018   Email        Richele Taylor   Trey Walker                    RE: Executive Order         Attorney-Client; Work
                                                                         Issue                       Product
4/25/2018   Email        Thomas           Tony Catone      Richele       Re: Executive Order Issue   Attorney-Client; Work
                         Limehouse                         Taylor                                    Product; Common
                                                                                                     Interest / Joint Defense
5/1/2018    Email        Richele Taylor   Trey Walker      Thomas        FW: FOIA Request            Attorney-Client; Work
                                                           Limehouse                                 Product
5/9/2018    Email        Richele Taylor   Tony Catone      Karen Wingo   RE: MH                      Attorney-Client; Work
                                                                                                     Product; Common
                                                                                                     Interest / Joint Defense
5/31/2018   Email        Tony Catone      Thomas                         Fwd: Religious CPA issue    Attorney-Client; Work
                                          Limehouse                      in other states             Product; Common
                                                                                                     Interest / Joint Defense
7/2/2018    Email        Richele Taylor   Tony Catone                    Fwd: Faith Leaders and      Attorney-Client; Work
                                                                         Organizations Oppose        Product; Common
                                                                         Provision Allowing          Interest / Joint Defense
                    6:19-cv-01567-JD      Date Filed 04/12/21    Entry Number 137-1        Page 17 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 5 of 15


                                                                         Discrimination in Foster
                                                                         Care
6/19/2018   Email        Jay Wolfe        Thomas                         RE: Budget Proviso Legal     Attorney-Client; Work
                                          Limehouse;                     Questions                    Product
                                          Richele Taylor
6/29/2018   Email        Jay Wolfe        Thomas            Richele      RE: Budget Proviso Legal     Attorney-Client; Work
                                          Limehouse         Taylor       Questions                    Product
6/30/2018   Email        Trey Walker      Richele Taylor;                Fwd: Faith Leaders and       Attorney-Client; Work
                                          Jay Wolfe, Sym                 Organizations Oppose         Product
                                          Singh; Brian                   Provision Allowing
                                          Symmes; Mark                   Discrimination in Foster
                                          Plowden; John                  Care
                                          Cleveland;
                                          Thomas
                                          Limehouse
7/2/2018    Email        Richele Taylor   Thomas                         RE: Budget Proviso Legal     Attorney-Client; Work
                                          Limehouse; Jay                 Questions                    Product
                                          Wolfe
7/2/2018    Email        Jay Wolfe        Thomas                         RE: Budget Proviso Legal     Attorney-Client; Work
                                          Limehouse;                     Questions                    Product
                                          Richele Taylor
7/4/2018    Email        Richele Taylor   Trey Walker                    Fwd: Faith Leaders and       Attorney-Client; Work
                                                                         Organizations Oppose         Product
                                                                         Provision Allowing
                                                                         Discrimination in Foster
                                                                         Care
            Attachment                                                   Letter to Faith              Attorney-Client; Work
                                                                         Leaders.doc                  Product
                       6:19-cv-01567-JD     Date Filed 04/12/21   Entry Number 137-1    Page 18 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 6 of 15


7/4/2018     Email         Richele Taylor   Trey Walker                   Re: Faith Leaders and      Attorney-Client; Work
                                                                          Organizations Oppose       Product
                                                                          Provision Allowing
                                                                          Discrimination in Foster
                                                                          Care
7/5/2018     Email         Richele Taylor   Leigh Lemoine                 FW: Faith Leaders and      Attorney-Client; Work
                                                                          Organizations Oppose       Product
                                                                          Provision Allowing
                                                                          Discrimination in Foster
                                                                          Care
10/23/2018   Brian         Trey Walker;                                   Fwd: ADL Letter to HHS     Attorney-Client; Work
             Symmes        Richele Taylor                                                            Product
10/23/2018   Trey Walker Brian                                            RE: ADL Letter to HHS      Attorney-Client; Work
                         Symmes;                                                                     Product
                         Richele Taylor
10/23/2018   Richele       Trey Walker;                                   Re: ADL Letter to HHS      Attorney-Client; Work
             Taylor        Brian Symmes                                                              Product
10/25/2018   Brian         Richele                                        FW: Gov. Henry             Attorney-Client; Work
             Symmes        Taylor; Trey                                   McMaster Issues            Product
                           Walker                                         Executive Order
                                                                          Requiring State Agencies
                                                                          to Protect Religious
                                                                          Freedom
10/25/2018   Richele       Brian                                          Re: Gov. Henry             Attorney-Client; Work
             Taylor        Symmes; Trey                                   McMaster Issues            Product
                           Walker                                         Executive Order
                                                                          Requiring State Agencies
                       6:19-cv-01567-JD     Date Filed 04/12/21   Entry Number 137-1     Page 19 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 7 of 15


                                                                          to Protect Religious
                                                                          Freedom
10/25/2018   Brian         Richele                                        Re: Gov. Henry                Attorney-Client; Work
             Symmes        Taylor; Trey                                   McMaster Issues               Product
                           Walker                                         Executive Order
                                                                          Requiring State Agencies
                                                                          to Protect Religious
                                                                          Freedom
10/26/2018   Richele       Brian                                          FW: MHM’s articulation        Attorney-Client; Work
             Taylor        Symmes; Trey                                   of position and issues        Product
                           Walker
10/26/2018   Brian         Richele                                        RE: MHM’s articulation        Attorney-Client; Work
             Symmes        Taylor; Trey                                   of position and issues        Product
                           Walker
11/9/2018    Richele       Richele Taylor                                 Christian Foster-Care         Attorney-Client; Work
             Taylor                                                       Service for Christians Is     Product
                                                                          Religious Liberty |
                                                                          National Review
12/20/2018   Email         Richele Taylor   Tony Catone                   RE: statistics Miracle Hill   Attorney-Client; Work
                                                                                                        Product; Common
                                                                                                        Interest / Joint Defense
12/20/2018   Email         Richele Taylor   Leigh Lemoine                 Draft- Updated Memo           Attorney-Client; Work
                                                                          with statistics               Product
             Attachment                                                   Updated Memo with
                                                                          statistics.docx
12/20/2018   Legal memo    Richele Taylor   Governor                      12-20-18 privileged           Attorney-Client; Work
                                            McMaster                      briefing – updated for call   Product
                                                                          w Azar.docx
                     6:19-cv-01567-JD      Date Filed 04/12/21    Entry Number 137-1      Page 20 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 8 of 15


12/21/2018   Email        Thomas           Trey Walker;                     Letter from Miracle Hill   Attorney-Client; Work
                          Limehouse        Mark Plowden;                    to HHS Secretary Azar      Product
                                           Richele Taylor;
                                           Brian Symmes
1/18/2019    Email        Leigh Lemoine Trey Walker;                        FW: Governor McMaster      Attorney-Client; Work
                                        Richele Taylor                                                 Product
1/23/2019    Email        Brian Symmes     Richele Taylor;   Trey Walker    DRAFT: Gov. Henry          Attorney-Client; Work
                                           Zach Pippin                      McMaster Statement on      Product
                                                                            U.S. Department and
                                                                            Health and Human
                                                                            Granting Religious
                                                                            Freedom Waiver Request
1/23/2019    Email        Trey Walker      Brian Symmes      Richele        Re: DRAFT: Gov. Henry      Attorney-Client; Work
                                                             Taylor; Zach   McMaster Statement on      Product
                                                             Pippin         U.S. Department and
                                                                            Health and Human
                                                                            Granting Religious
                                                                            Freedom Waiver Request
1/23/2019    Email        Richele Taylor   Tony Catone                      FW: Gov. Henry             Attorney-Client; Work
                                                                            McMaster Statement on      Product; Common
                                                                            U.S. Department and        Interest / Joint Defense
                                                                            Health and Human
                                                                            Granting Religious
                                                                            Freedom Waiver Request
1/24/2019    Email        Thomas           Donovan                          FOIA Doc. Review           Attorney-Client; Work
                          Limehouse        Mallory                                                     Product
             Attachment                                                     Email Searches –           Attorney-Client; Work
                                                                            Compressed.zip             Product
                    6:19-cv-01567-JD   Date Filed 04/12/21    Entry Number 137-1       Page 21 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 9 of 15


            Attachment                                                   Potentially Responsive      Attorney-Client; Work
                                                                         Docs from Constituent       Product
                                                                         Services.pdf
2/16/2019   Email        Megan Finnern Trey Walker       Richele         Re: AP News: AP             Attorney-Client; Work
                                                         Taylor;         Exclusive: Lawsuit claims   Product
                                                         Thomas          discrimination by foster
                                                         Limehouse;      agency
                                                         Brian
                                                         Symmes;
                                                         Mark
                                                         Plowden;
                                                         Kristy
                                                         Quattrone;
                                                         Pamela Evette
2/16/2019   Email        Trey Walker   Megan Finnern;                    Re: AP News: AP             Attorney-Client; Work
                                       Richele Taylor;                   Exclusive: Lawsuit claims   Product
                                       Thomas                            discrimination by foster
                                       Limehouse;                        agency
                                       Brian Symmes;
                                       Mark Plowden;
                                       Kristy
                                       Quattrone;
                                       Pamela Evette
2/16/2019   Email        Trey Walker   Megan Finnern;                    Re: AP News: AP             Attorney-Client; Work
                                       Richele Taylor;                   Exclusive: Lawsuit claims   Product
                                       Thomas                            discrimination by foster
                                       Limehouse;                        agency
                                       Brian Symmes;
                                       Mark Plowden;
                    6:19-cv-01567-JD     Date Filed 04/12/21   Entry Number 137-1        Page 22 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 10 of 15


                                         Kristy
                                         Quattrone;
                                         Pamela Evette
2/16/2019   Email       Thomas           Trey Walker      Megan           Re: AP News: AP               Attorney-Client; Work
                        Limehouse                         Finnern;        Exclusive: Lawsuit claims     Product
                                                          Richele         discrimination by foster
                                                          Taylor;         agency
                                                          Thomas
                                                          Limehouse;
                                                          Brian
                                                          Symmes;
                                                          Mark
                                                          Plowden;
                                                          Kristy
                                                          Quattrone;
                                                          Pamela Evette
3/13/2019   Email       Tony Catone      Richele Taylor                   Re: Governor McMaster         Attorney-Client; Work
                                                                                                        Product; Common
                                                                                                        Interest / Joint Defense
3/23/2019   Email       Jay Thompson     Miles Coleman    Richele         [External] Re: Michigan       Attorney-Client; Work
                                                          Taylor;         foster-care lawsuit settled   Product
                                                          Thomas          today
                                                          Limehouse
3/28/2019   Email       Richele Taylor   Thomas                           Miracle Hill                  Attorney-Client; Work
                                         Limehouse                                                      Product
4/8/2019    Email       Thomas           Amy Hornsby      Leigh           AUSCS FOIA Request            Attorney-Client; Work
                        Limehous                          Lemoine                                       Product
                    6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1       Page 23 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 11 of 15


4/11/2019   Email       Thomas         Miles Coleman;                  RE: [External] Re:          Attorney-Client; Work
                        Limehouse      Jay Thompson                    AUSCS FOIA Request          Product
4/22/2019   Email       Thomas         Tony Catone                     Re: [External] Settlement   Attorney-Client; Work
                        Limehouse                                      in Michigan CPA case        Product; Common
                                                                                                   Interest / Joint Defense
4/26/2019   Email       Tony Catone    Thomas                          [External] ACLU inquiry     Attorney-Client; Work
                                       Limehouse                                                   Product; Common
                                                                                                   Interest / Joint Defense
4/26/2019   Email       Thomas         Trey Walker;     Anita Fair     FW: [External] ACLU         Attorney-Client; Work
                        Limehouse      Brian Symmes                    inquiry – PRIVILEGED        Product
                                                                       & CONFIDENTIAL
5/1/2019    Email       Thomas         Jordan Marsh     Trey Walker;   Re: [External] RE: Foster   Attorney-Client; Work
                        Limehouse                       Anita Fair     Care Waiver Letter (SC)     Product

5/1/2019    Email       Thomas         Jay Thompson;    Anita Fair     Fwd: [External] RE:         Attorney-Client; Work
                        Limehouse      Miles Coleman;                  Foster Care Waiver Letter   Product; Common
                                       Bob Cook;                       (SC)                        Interest / Joint Defense
                                       Tony Catone;
                                       Ken
                                       Woodington
5/1/2019    Email       Jordan Marsh   Thomas           Anita Fair     Re: [External] RE: Foster   Attorney-Client
                                       Limehouse;                      Care Waiver Letter (SC)
                                       Trey Walker
5/8/2019    Email       Miles Coleman Thomas            Jay            [External] Pre-call re:     Attorney-Client; Work
                                      Limehouse         Thompson;      Ways & Means letter         Product
                                                        Anita Fair
                      6:19-cv-01567-JD    Date Filed 04/12/21   Entry Number 137-1    Page 24 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 12 of 15


5/14/2019   Email          Miles Coleman Thomas            Jay          Response to Ways &          Attorney-Client; Work
                                         Limehouse         Thompson;    Means Committee             Product
                                                           Anita Fair
            Attachment                                                  2017.9.13—MHM—              Attorney-Client; Work
                                                                        memo to RT.docx             Product

5/15/2019   Draft letter   Thomas                                       2019-05-15 DRAFT Gov.       Attorney-Client
                           Limehouse                                    McMaster to Reps. Lewis
                                                                        & Davis - E-
                                                                        Signature.docx
5/15/2019   Draft letter   Thomas                                       2019-05-15 DRAFT Gov.       Attorney-Client
                           Limehouse                                    McMaster to Reps. Lewis
                                                                        & Davis - E-
                                                                        Signature.docx
5/16/2019   Email          Jordan Marsh   Thomas                        Fwd: [External] RE:         Attorney-Client
                                          Limehouse                     Foster Care Waiver Letter
                                                                        (SC)
5/16/2019   Email          Thomas         Jay Thompson;    Anita Fair   RE: [External] RE: Foster   Attorney-Client; Work
                           Limehouse      Miles Coleman;                Care Waiver Letter (SC)     Product; Common
                                          Bob Cook;                                                 Interest / Joint Defense
                                          Tony Catone;
                                          Ken
                                          Woodington
6/6/2019    Email          Jordan Marsh   Trey Walker;                  Confidential FYI – House    Attorney-Client
                                          Mark Plowden;                 appropriation bill next
                                          Thomas                        week
                                          Limehouse
                    6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1     Page 25 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 13 of 15


6/6/2019    Email       Thomas         Jordan Marsh;                 Confidential FYI – House      Attorney-Client; Work
                        Limehouse      Trey Walker;                  appropriation bill next       Product
                                       Mark Plowden;                 week
                                       Anita Fair
6/6/2019    Email       Jordan Marsh   Thomas                        Confidential FYI – House      Attorney-Client; Work
                                       Limehouse;                    appropriation bill next       Product
                                       Trey Walker;                  week
                                       Mark Plowden;
                                       Anita Fair
6/11/2019   Email       Jordan Marsh   Thomas                        Confidential FYI – House      Attorney-Client; Work
                                       Limehouse;                    appropriation bill next       Product
                                       Trey Walker;                  week
                                       Mark Plowden;
                                       Anita Fair

8/8/2019    Email       Thomas         Thomas                        Faith-based foster care    Attorney-Client; Work
                        Limehouse      Limehouse                     groups assist children who Product
                                                                     need help
9/19/2019   Email       Thomas         Miles Coleman;   Anita Fair   Fwd: [External] Ways and      Attorney-Client
                        Limehouse      Jay Thompson                  Means Investigation –
                                                                     PRIVILEGED &
                                                                     CONFIDENTIAL
9/25/2019   Email       Miles Coleman Thomas            Jay          [External] Handy              Attorney-Client; Work
                                      Limehouse         Thompson;    infographic re: faith-based   Product
                                                        Anita Fair   foster care
9/26/2019   Email       Thomas         Trey Walker;                  Fwd: [External] Handy         Attorney-Client; Work
                        Limehouse      Brian Symmes                  infographic re: faith-based   Product
                                                                     foster care
                     6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1    Page 26 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 14 of 15


10/2/2019    Legal memo   Anita Fair                                  2019-10-02 ASF notes re    Attorney-Client
                                                                      call re U_S_ House cong
                                                                      inquiry.pdf
11/1/2019    Email        Thomas        Miles Coleman;   Anita Fair   Fwd: [External] Fyi -    Attorney-Client; Work
                          Limehouse     Jay Thompson                  Trump Admin Proposes     Product
                                                                      End to Obama Crackdown
                                                                      Against Faith-Based
                                                                      Adoption and Foster Care
                                                                      Agencies
11/1/2019    Email        Miles Coleman Thomas           Anita Fair   RE: Fyi - Trump Admin      Attorney-Client; Work
                                        Limehouse; Jay                Proposes End to Obama      Product
                                        Thompson                      Crackdown Against Faith-
                                                                      Based Adoption and
                                                                      Foster Care Agencies
11/1/2019    Email        Miles Coleman Thomas           Jay          [External] FW: HHS         Attorney-Client; Work
                                        Limehouse;       Thompson     Announcement: Proposed     Product
                                        Anita Fair                    Rule Regarding Grants
                                                                      Regulation
11/21/2019   Email        Trey Walker   Thomas           Brian        Re: [External] Fwd: I      Attorney-Client; Work
                                        Limehouse        Symmes;      hope my story inspires     Product
                                                         Mark         you to action –
                                                         Plowden;     PRIVILEGED &
                                                         Anita Fair   CONFIDENTIAL
                    6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1    Page 27 of 37


Rogers et al. v. HHS et al.
Gov. Henry McMaster’s privilege log
January 21, 2021
Page 15 of 15


1/29/2020   Email        Thomas        Trey Walker;                  FW: [External] Tennessee   Attorney-Client; Work
                         Limehouse     Mark Plowden;                 passed foster care         Product
                                       Sym Singh;                    religious freedom bill
                                       Brian Symmes


2/11/2020   Email        Connelly      Sym Singh;                    [External] Fwd: Faith      Attorney-Client; Work
                         Ragley        Madison Hall                  based adoptions proviso    Product; Common
                                                                     history                    Interest / Joint Defense



            Attachment                                               Faith based adoptions      Attorney-Client; Work
                                                                     proviso history.docx       Product; Common
                                                                                                Interest / Joint Defense
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1   Page 28 of 37




                      Exhibit 3
6:19-cv-01567-JD       Date Filed 04/12/21       Entry Number 137-1       Page 29 of 37




                                      +1-212-474-1058

                                    pbarbur@cravath.com




                                                                          March 18, 2021


                             Rogers v. HHS: Privilege Logs

Dear Counsel:

              We write to address deficiencies in the privilege logs Governor McMaster
and Director Leach served in connection with their respective document productions in
this matter.

                Federal Rule of Civil Procedure 26(b)(5)(A) provides that “[w]hen a party
withholds information otherwise discoverable by claiming that the information is
privileged or subject to protection as trial-preparation material, the party must . . .
describe the nature of the documents, communications, or tangible things not produced or
disclosed—and do so in a manner that, without revealing information itself privileged or
protected, will enable other parties to assess the claim”.

                To comply with these requirements, “a party seeking protection from
producing documents must produce a privilege log that identifies each document
withheld, information regarding the nature of the privilege/protection claimed, the name
of the person making/receiving the communication, the date and place of the
communication, and the document’s general subject matter.” AVX Corp. v. Horry Land
Co., No. 4:07-CV-3299-TLW-TER, 2010 WL 4884903, at *3 (D.S.C. Nov. 24, 2010)
(internal quotations omitted).

               Governor McMaster’s and Director Leach’s privilege logs do not meet
these standards. The privilege logs fail to identify which people listed in the “From”,
“To” and “CC” columns are attorneys, and lack a column describing the privileged
information contained in the withheld documents. We therefore request that Governor
McMaster and Director Leach produce revised privilege logs remedying these
6:19-cv-01567-JD        Date Filed 04/12/21      Entry Number 137-1         Page 30 of 37

                                                                                            2


deficiencies to enable us to adequately assess their privilege claims with respect to the
withheld documents.

                                                  Very truly yours,



                                                  Peter T. Barbur


Miles E. Coleman, Esq.
   NELSON MULLINS RILEY & SCARBOROUGH, LLP
       2 W. Washington Street, 4th Floor
          Greenville, South Carolina 29601

Kenneth P. Woodington, Esq.
   DAVIDSON, WREN & DEMASTERS, PA
      Post Office Box 8568
          Columbia, South Carolina 29202

Copies to:

Jay T. Thompson, Esq.
    NELSON MULLINS RILEY & SCARBOROUGH, LLP
        1320 Main Street, 17th Floor
           Columbia, South Carolina 29201

Robert D. Cook, Esq.
   South Carolina Solicitor General
       OFFICE OF THE ATTORNEY GENERAL
          Post Office Box 11549
             Columbia, South Carolina 29211

William H. Davidson, II, Esq.
   DAVIDSON, WREN & DEMASTERS, PA
       Post Office Box 8568
          Columbia, South Carolina 29202


VIA ELECTRONIC MAIL
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1   Page 31 of 37




                      Exhibit 4
                                                                                                                            6:19-cv-01567-JD           Date Filed 04/12/21     Entry Number 137-1         Page 32 of 37




From:                                                                                                                                 Miles Coleman <Miles.Coleman@nelsonmullins.com>
Sent:                                                                                                                                 Tuesday, March 23, 2021 12:01 AM
To:                                                                                                                                   Katherine Janson; Kenneth P Woodington (kwoodington@DML-LAW.com)
Cc:                                                                                                                                   Jay Thompson; bcook@scag.gov; wdavidson@dml-law.com; lcooper@aclu.org; dmach@aclu.org;
                                                                                                                                      sdunn@aclusc.org; kloewy@lambdalegal.org; ccook@lambdalegal.org; nshutt@burnetteshutt.law;
                                                                                                                                      mburnette@burnetteshutt.law; Peter Barbur; Rebecca Schindel; Mika Madgavkar; Cristopher Ray;
                                                                                                                                      Miranda J. Li; Serena Candelaria
Subject:                                                                                                                              RE: Rogers v. HHS -- Correspondence
Attachments:                                                                                                                          2021.3.22 -- Rogers v. HHS et al. -- LTR to P. Barbur re privilege log 4849-1641-3922 v.1.pdf



        External (miles.coleman@nelsonmullins.com)
                                                                                                                                                                                                               Report This Email FAQ

Please find attached a letter in response to Peter’s letter dated March 18.

Miles

      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




M I L ES C O L E MA N P ART N E R
m i l e s . c o l e m a n @ n e l s o n m u l l i ns . c o m

G R E E N VI L L E O N E | S UIT E 4 0 0
2 W . WA S HI NG T O N ST R E ET | GR E E N VI LL E , S C 2 9 6 0 1
T   864.373.2352                                                                                                               F   864 .373.2925
N E L S O NM U L LI N S. C OM                                                                                                             V CA R D VI EW BIO




From: Katherine Janson <kjanson@cravath.com>
Sent: Thursday, March 18, 2021 2:59 PM
To: Miles Coleman <Miles.Coleman@nelsonmullins.com>; Kenneth P Woodington (kwoodington@DML‐LAW.com)
<kwoodington@DML‐LAW.com>
Cc: Jay Thompson <Jay.Thompson@nelsonmullins.com>; bcook@scag.gov; wdavidson@dml‐law.com;
lcooper@aclu.org; dmach@aclu.org; sdunn@aclusc.org; kloewy@lambdalegal.org; ccook@lambdalegal.org;
nshutt@burnetteshutt.law; mburnette@burnetteshutt.law; Peter Barbur <PBarbur@cravath.com>; Rebecca Schindel
<rschindel@cravath.com>; Mika Madgavkar <mmadgavkar@cravath.com>; Cristopher Ray <cray@cravath.com>;
Miranda J. Li <mjli@cravath.com>; Serena Candelaria <scandelaria@cravath.com>
Subject: Rogers v. HHS ‐‐ Correspondence

◄External Email► - From: prvs=17111162df=kjanson@cravath.com

Miles, Ken,

Please see the attached correspondence regarding Governor McMaster’s and Director Leach’s privilege logs.

                                                                                                                                                                           1
             6:19-cv-01567-JD         Date Filed 04/12/21        Entry Number 137-1          Page 33 of 37


Thank you.

Kate Janson
Cravath, Swaine & Moore LLP
825 Eighth Avenue | New York, NY 10019
T: 1 (212) 474‐1989
kjanson@cravath.com


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a designated addressee is
unauthorized. If you are not an intended recipient, please delete this e-mail from the computer on which you received it.

Confidentiality Notice
This message is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged, confidential or otherwise legally exempt from disclosure. If you are
not the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of
it. If you have received this message in error, please notify the sender immediately either by phone (800‐237‐2000) or
reply to this e‐mail and delete all copies of this message.




                                                             2
       6:19-cv-01567-JD           Date Filed 04/12/21           Entry Number 137-1          Page 34 of 37




                                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                    ATTORNEYS AND COUNSELORS AT LAW

                                                                    2 W. Washington Street | Fourth Floor
Miles E. Coleman                                                    Greenville, SC 29601
T 864.373.2352 F 864.373.2925                                       T 864.250.2300 F 864.232.2925
miles.coleman@nelsonmullins.com                                     nelsonmullins.com




                                                    March 22, 2021

 Via electronic mail
 Peter Barbur
 Cravath, Swaine & Moore LLP
 Worldwide Plaza
 825 Eighth Avenue
 New York, NY 10019-7475
 PBarbur@cravath.com

          RE:     Rogers et al. v. U.S. Dept. of Health and Human Servs. et al.
                  Civil Action No. 6:19-cv-01567-JD (D.S.C.)
                  Our File No. 059326/01501

 Peter:

         I write in response to your letter dated March 18, 2021 regarding the privilege log served by
 Governor McMaster with his production of documents. One of the questions you raised is who among
 the individuals listed in the log are attorneys. That information should be apparent from our prior
 correspondence, the Governor’s discovery responses, and the pleadings, but, as a courtesy and for
 avoidance of any doubt they are as follows: the Governor’s current and former in-house counsel are
 Thomas Limehouse, Esq., Anita Fair, Esq., and Richele Taylor, Esq.; his outside counsel are Miles
 Coleman, Esq. and Jay Thompson, Esq.; the Solicitor General, also serving as counsel to the Governor,
 is Bob Cook, Esq.; in-house counsel for SCDSS and its Director is Tony Catone, Esq.; and outside
 counsel for SCDSS and its Director are Ken Woodington, Esq. and William Davidson, Esq.

         I trust the foregoing information is responsive to your inquiry. As to any remaining concerns
 expressed in your letter, we believe the privilege log complies with the applicable rule and we do not
 plan to revise it.

                                                       Very truly yours,


                                                       Miles E. Coleman

 CC:      (by electronic mail):
          M. Malissa Burnette
          Bob Cook

     CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                          NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA
    6:19-cv-01567-JD    Date Filed 04/12/21   Entry Number 137-1   Page 35 of 37




March 22, 2021
Page 2

      Currey Cook
      Leslie Cooper
      Susan Dunn
      Miranda J. Li
      Daniel Mach
      Mika Madgavkar
      Christopher Ray
      Nekki Shutt,
      Jay Thompson
      Ken Woodington
6:19-cv-01567-JD   Date Filed 04/12/21   Entry Number 137-1   Page 36 of 37




                      Exhibit 5
                                                                                                                                         6:19-cv-01567-JD                                                                  Date Filed 04/12/21     Entry Number 137-1   Page 37 of 37




Subject:                                                                                                                                                                                                  RE: Rogers v. HHS -- privilege log



From: Kenneth P. Woodington <kwoodington@DML‐LAW.com>
Sent: Monday, April 5, 2021 2:17 PM
To: Katherine Janson <kjanson@cravath.com>
Cc: William H. Davidson II <wdavidson@DML‐LAW.com>; 'Miles Coleman (Miles.Coleman@nelsonmullins.com)'
<Miles.Coleman@nelsonmullins.com>; 'Jay.Thompson@nelsonmullins.com' <Jay.Thompson@nelsonmullins.com>;
'bcook@scag.gov' <bcook@scag.gov>; lcooper@aclu.org; dmach@aclu.org; sdunn@aclusc.org; ccook@lambdalegal.org;
kloewy@lambdalegal.org; nshutt@burnetteshutt.law; mburnette@burnetteshutt.law; Peter Barbur
<PBarbur@cravath.com>; Rebecca Schindel <rschindel@cravath.com>; Mika Madgavkar <mmadgavkar@cravath.com>;
Cristopher Ray <cray@cravath.com>; Miranda J. Li <mjli@cravath.com>; Serena Candelaria <scandelaria@cravath.com>
Subject: RE: Rogers v. HHS ‐‐ privilege log
Dear counsel: With regard to the issues raised in prior correspondence from Plaintiffs’ counsel in connection with Defendant Leach’s privilege logs, the response of Director Leach is the same as that




                                                  External (kwoodington@dml-law.com)
                                                                                                                                                                                                                                                                            Report This Email FAQ

Dear counsel:

With regard to the issues raised in prior correspondence from Plaintiffs’ counsel in connection with
Defendant Leach’s privilege logs, the response of Director Leach is the same as that made by Miles
Coleman on behalf of Governor McMaster in his letter of March 22, 2021.

Mr. Coleman’s letter identifies most of the individuals listed in Defendant Leach’s privilege logs. If
there are any individuals in Defendant Leach’s privilege logs for whom additional identifying
information is needed, please advise.

Sincerely,

Ken Woodington

Kenneth P. Woodington
Davidson, Wren & DeMasters, P.A.
1611 Devonshire Drive, 2nd Floor
Post Office Box 8568
Columbia, South Carolina 29202-8568
kwoodington@dml-law.com
T: 803-806-8222
F: 803-806-8855




                                                                                                                                                                                                                                               1
